Filed 11/19/20 In re Amber G. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION TWO

 In re AMBER G., a Person Coming                                        B302332
 Under the Juvenile Court Law.
                                                                        (Los Angeles County
                                                                        Super. Ct. No. 18CCJP04168)
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent.

           v.

 LEONARD G.,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
Angeles County. Craig S. Barnes, Judge. Affirmed.
      Niti Gupta, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and Peter Ferrera, Deputy County Counsel for
Plaintiff and Respondent.
      Appellant Leonard G. (father) appeals from the juvenile
court’s November 12, 2019 orders terminating jurisdiction over
his daughter, Amber (born 2005), and granting sole legal and
physical custody of Amber to her mother with no visitation for
father. Father contends the juvenile court erred because the
court failed to make a finding of detriment to Amber before
issuing the no-visitation order; there was no evidence of
detriment to support a no-visitation order; and the juvenile court
unlawfully delegated its judicial authority by denying visitation
based solely on Amber’s wishes.
      The record discloses no abuse of discretion, and we
therefore affirm the juvenile court’s order.

                         BACKGROUND
Detention and section 300 petition
      In March 2018, San Bernardino County Children and
Family Services (CFS) filed a Welfare and Institutions Code
section 3001 petition on behalf of Amber and her sister Ruby,2
alleging, under section 300, subdivisions (b), (g), and (j), that
violence by father against mother and mother’s failure to protect
the children from the violence, father’s mental illness and
emotional instability, and father’s criminal history and recent
incarceration placed the children at risk of harm. The petition
further alleged that Amber had previously been removed from
the parent’s custody based on father’s violent history, emotional


1     All further statutory references are to the Welfare and
Institutions Code.

2    Ruby is no longer a minor and is not a subject of this
appeal.




                                2
instability, failure to provide, and that the children’s half-siblings
were removed from father on prior occasions because of father’s
emotional instability, mental illness, domestic violence,
incarceration, and that father failed to reunify with the half-
siblings after being offered family reunification services.
       Law enforcement reported that father had been arrested
for child endangerment, robbery, and assault with a deadly
weapon. Father allegedly assaulted the male friend of a former
girlfriend, Shay, and struck a vehicle occupied by Shay and her
three children. The robbery charge was based on father taking
Shay’s phone from her.
       CFS reported that the children had recounted numerous
incidents of violence between father and his female companions.
Ruby said father and Shay constantly argued and that she once
saw Shay throw CDs at father and punch him. Ruby also
witnessed violence between father and another woman named
Serenity. Ruby said she felt like she was in the middle of father’s
problems and it was too much to handle. She said Amber was
autistic and difficult to deal with.
       Amber said father was nice but that he would get mad
when people did things to him. She said Ruby sometimes had to
calm him down.
       Amber and Ruby had previously been declared dependent
children in 2005 because of domestic violence between their
parents. Father had hit mother with an open hand while she was
holding Amber. Amber and Ruby were placed with a relative,
who was later granted legal guardianship. The legal
guardianship was terminated in 2013 and the children were
returned to father’s custody.




                                  3
      Father was present in custody at the March 22, 2018
detention hearing at which the juvenile court ordered Amber
detained from both parents. Mother and father were accorded
weekly monitored visits.

Jurisdiction and disposition
       Father was incarcerated at the time CFS filed its April
2018 jurisdiction/disposition report. Father admitted that Shay,
with whom he had an eight-month-old child, had been violent
towards him in front of Amber and Ruby. Shay told the police
that father had grabbed her phone and shoved her with his
forearm while she held their eight-month-old child, causing her to
fall backward and hit her head on father’s car. Father then used
a tire iron to strike a vehicle in which Shay was a passenger.
       Father was present in custody at the May 25, 2018
contested jurisdiction and disposition hearing at which the
juvenile court found father to be Amber’s and Ruby’s presumed
father. The court declared Amber and Ruby to be dependent
children and ordered them removed from parental custody. The
juvenile court accorded mother family reunification services but
denied services to father under section 361.5, subdivision (e),
based on the length of his incarceration. Both parents were
accorded weekly monitored visits.

Progress hearing
      The case was transferred to Los Angeles County in
July 2018. Father who remained incarcerated, was appointed
counsel.




                                4
      Father was not present at the August 8, 2018 progress
hearing when the juvenile court addressed mother’s participation
in programs and the quality of her visits with the children.

Six-month and twelve-month review hearings
       In January 2019, the juvenile court found mother in
substantial compliance with her case plan. Mother and the
children were having overnight and weekend visits.
       Father remained incarcerated at the time of the six-month
review hearing. Amber and Ruby were living with a paternal
cousin. The children said they spoke with father by telephone
twice a month. The paternal cousin confirmed that father called
often.
       On April 3, 2019, the juvenile court ordered Amber and
Ruby returned to mother’s custody, accorded mother family
maintenance services, and set a section 364 review hearing for
October 2019.

Father’s request for in-person visits
       In May 2019, father’s counsel reported that father had
requested in-person monitored visits with the children and asked
the court to set a hearing on father’s request. On May 17, 2019,
the juvenile court ordered all prior visitation orders to remain in
full force and effect.

Further review hearings
     In its October 2019 status review report, the Los Angeles
County Department of Children and Family Services (the
Department) reported that Amber and Ruby remained in
mother’s home. Father had been released from custody, and




                                 5
mother expressed concern that father would learn where she and
the children were living. Both children said they did not want to
visit with father. In August 2019, Ruby said she was afraid of
father, and that if she were to visit with him, she would do so
only at the Department’s office and in the presence of a social
worker. Ruby said she was afraid that father would abscond with
her to another state. Amber said she wished to stay with mother
and did not want to see father. In September 2019, both children
reiterated that they did not want to see father. Amber told the
social worker: “I am afraid he is going to be mean because I
think he is just going to cause more problems and he’s going to
ask me why I am with my mom and not with him. I am afraid he
will take me from my mom.”
       The Department recommended terminating jurisdiction
with a family law order awarding mother sole legal and physical
custody and no visitation for father. At the request of father’s
counsel, the juvenile court continued the section 364 review
hearing to November 12, 2019, and ordered the Department to
submit a supplemental report.

Contested section 364 review hearing
       In a last-minute information for the court filed on
November 5, 2019, the Department reported that Amber and
Ruby continued to state they did not want to see father. Amber
told the social worker she was having nightmares that father was
trying to enter the home to take her and Ruby away. Ruby said
she did not want to see father ever again.
       Father did not appear at the November 12, 2019 contested
hearing. The Department’s counsel asked the juvenile court to
proceed by terminating jurisdiction and issuing a custody order




                               6
denying father visitation. The children’s counsel supported
terminating jurisdiction and said the children were “adamant
about not visiting with their father.”
      Father’s counsel stated: “I know the children don’t want to
see father. However, I would like for the custody order to reflect
that visitation can resume if the children want it to occur. . . . I
am sure they are old enough [to] make their own decision. But I
just wanted to see if I can just put the ball in their court if they
wanted to visit.” The children’s attorney objected and said the
family could modify the no-visitation order in family court if they
wished to do so.
      The juvenile court found continued supervision of the
family was no longer necessary and terminated jurisdiction,
granting mother sole physical and legal custody of the children
and no visitation for father. This appeal followed.

                          DISCUSSION
I. Forfeiture
      We reject the Department’s contention that father forfeited
any appellate challenge to the no-visitation order by failing to
object in the juvenile court below. The record shows that father’s
counsel timely requested a contested section 364 hearing to object
to the Department’s proposed no-visitation order. No forfeiture
occurred at the contested hearing. Father’s counsel requested
alternatives to a no-visitation order that were rejected by the
juvenile court.

II. Applicable law and standard of review
     When a juvenile court terminates its jurisdiction over a
dependent child, it may issue an exit order, which can determine




                                 7
custody or visitation. (§ 362.4.)3 When making an exit order, the
court must consider the totality of the child’s circumstances and
the best interests of the child. (In re Chantal S. (1996) 13 Cal. 4th
196, 201, 208.) A juvenile court has broad discretion in making
such orders. (Id. at p. 214.)

III. No legal error
       In exercising its discretion in this case, the juvenile court
was not required to make a finding of detriment or harm to
Amber before denying father visitation. The no-visitation order
challenged by father was made at a section 3644 hearing, as part
of the court’s exit orders pursuant to section 362.4 when the court
terminated jurisdiction and dismissed the dependency case.
Nothing in section 362.4 or relevant case law concerning section


3      Section 362.4, subdivision (a) provides in part: “If the
juvenile court terminates its jurisdiction over a minor who has
been adjudged a dependent child of the juvenile court prior to the
minor’s attainment of the age of 18 years, . . . the juvenile court
on its own motion, may issue . . . an order determining the
custody of, or visitation with, the child.”

4      At a section 364 hearing, the juvenile court determines
whether continued jurisdiction over a dependent child is
necessary. Section 364, subdivision (c) provides in part: “After
hearing any evidence presented by the social worker, the parent,
the guardian, or the child, the court shall determine whether
continued supervision is necessary. The court shall terminate its
jurisdiction unless the social worker or his or her department
establishes by a preponderance of the evidence that the
conditions still exist which would justify initial assumption of
jurisdiction under Section 300, or that those conditions are likely
to exist if supervision is withdrawn.”




                                 8
362.4 requires a finding of detriment to deny visitation in an exit
order. Father’s reliance on case law and a statute not applicable
to exit orders made pursuant to section 362.4 is therefore
unavailing. (§ 362.1, subd. (a); In re Christopher H. (1996) 50
Cal. App. 4th 1001, 1008; In re C.C. (2009) 172 Cal. App. 4th 1481
[visitation under section 362.1 is mandatory unless court finds
visitation would pose a threat to the child’s safety].) Section
362.4 does not require a finding of detriment to deny visitation in
exit orders. The Legislature knows how to require the juvenile
court to make an express finding of detriment (see, e.g., §§ 361.5,
subd. (f); 362.1, subd. (a)(2); 366.21, subd. (h); 366.22, subd. (a)),
and it did not do so in section 362.4. The juvenile court
accordingly did not err by not making a finding of detriment to
Amber before issuing the no-visitation order.

IV. No abuse of discretion
      Our review is limited to determining whether the order
denying father visitation was an abuse of discretion. (In re
Chantal S., supra, 13 Cal.4th at p. 201.) It was not.
      The record shows that Amber was removed from father’s
custody because of repeated exposure to his violence, as well as
his emotional instability and criminal activity. After successfully
reunifying with mother, Amber and Ruby repeatedly stated they
were afraid of father and did not want to see him. Amber said
she had nightmares about father trying to enter her home to take
her away from mother.
      Father correctly points out that a juvenile court cannot
delegate its authority by giving a child absolute discretion to
decide whether visitation will occur. (In re Julie M. (1999) 69
Cal. App. 4th 41, 48-51.) A court may, however, issue a visitation




                                  9
order that takes into consideration the child’s wishes and well-
being. (Id. at pp. 50-51.) The child’s wishes may be a “dominant”
factor in determining visitation, so long as it is not the sole factor.
(Id. at p. 51.)
       Here, father’s repeated exposure of the children to his
violence and emotional instability, Amber’s insistence that she
did not want to see father, that she was afraid of him, and that
she had nightmares about him, provide ample support for the
juvenile court’s no-visitation order. The record discloses no abuse
of discretion.

                        DISPOSITION
      The order terminating jurisdiction and denying father
visitation is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                ____________________________, J.
                                CHAVEZ

We concur:

__________________________, P. J.
LUI


__________________________, J.
ASHMANN-GERST




                                  10